Citation Nr: 0103935	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-16 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the rating decision of February 18, 1971, was clearly 
and unmistakably erroneous in failing to grant service 
connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1969, 
and from November 1973 to June 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which found that no clear and 
unmistakable error (CUE) had been committed in a February 18, 
1971, rating decision which failed to grant service 
connection for tinnitus.  The veteran promptly appealed the 
denial.  He was also appealing the assignment of the 
effective date of February 1989 for the subsequent grant of 
service connection for tinnitus and the assignment of a 10 
percent evaluation for that disorder.  However, he has 
withdrawn the effective date claims.  


FINDINGS OF FACT

1.  An unappealed February 18, 1971, rating decision granted 
service connection for healed perforation, right tympanic 
membrane.  

2.  The claim which was the basis for the February 1971 
rating decision was received in November 1970 and identified 
"right tympanic membrane loss 3/4 hearing, during hitting land 
mine," as the disabilities for which service connection was 
sought.

3.  The February 18, 1971, rating decision was reasonably 
supported by the evidence on file at that time and prevailing 
legal authority and did not involve improper application of 
statutory and regulatory provisions extant at the time of the 
decision.  



CONCLUSION OF LAW

The rating decision of February 18, 1971, was not clearly and 
unmistakably erroneous in not granting service connection for 
tinnitus.  38 U.S.C.A. §§ 7105, 5108 (West 1991); 38 C.F.R. 
§§ 3.104, 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has theorized that the RO committed significant 
errors in its 1971 rating decision by not granting service 
connection for tinnitus.  He has urged that the RO 
erroneously failed to treat his claim as one for service 
connection for tinnitus.  He believes that the claim for 
tinnitus was reasonably raised by the medical evidence and by 
his complaints at the time.  He asserts that he told VA 
medical personnel about ringing in his ears and thereby made 
a claim for tinnitus.  

A review of the procedural history of this claim is relevant.  
The veteran filed his original claim for entitlement to 
service connection for "right tympanic membrane loss 3/4 
hearing, during hitting land mine" in November 1970.  That 
claim was granted by a rating decision dated in February 
1971, and a noncompensable rating was assigned for healed 
perforation, right tympanic membrane.  Evidence consisted of 
service medical records and a report of VA examination dated 
in December 1970.  The veteran was notified of that decision 
by letter dated in March 1971 and of his appellate rights at 
that time but did not seek appellate review.  Instead, many 
years later, in February 1997, the veteran filed a claim for 
perforation of tympanic membrane having occurred in 1967.  
That claim was developed as a claim for an increased rating 
for the residuals of tympanic membrane perforation as well as 
a claim of service connection for tinnitus.  Service 
connection for tinnitus was granted in an April 1997 rating 
decision with an effective date of February 1996.  However, 
since the RO determined that the evidence showed that the 
veteran had tinnitus during 1976 (date the law changed 
governing tinnitus) and he complained of tinnitus at the time 
of a February 1990 VA examination, service connection and a 
compensable evaluation was subsequently granted retroactive 
to February 1989.  See 38 C.F.R. §§ 3.114, 3.400 (2000).  His 
current claim alleging CUE in the February 1971 decision was 
received in December 1998.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  
38 C.F.R. §§ 3.104(a), 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  

(1)  [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).  Generally, a service-connected disability is one 
which was incurred in or aggravated by active service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

It is undisputed that the law with regard to the evaluation 
of service connection for tinnitus changed between the time 
of the 1971 denial and the 1997 grant of service connection 
for tinnitus.  The veteran has maintained that he believes 
the CUE in the 1971 decision was that the RO did not grant 
service connection and assign a compensable rating for that 
disability.  As in effect in 1971, the Rating Schedule 
provided that tinnitus was to be rated as noncompensable, 
unless it was a symptom of brain disease due to trauma or 
cerebral arteriosclerosis. 38 C.F.R. § 4.84b, Diagnostic Code 
6260 (1970).  Effective March 10, 1976, VA amended the Rating 
Schedule to provide a 10 percent disability rating for 
tinnitus due to acoustic trauma.  41 Fed. Reg. 11,291, 11,298 
(1976).  However, the Board will not reach the issue of 
whether there was CUE in not assigning a compensable 
evaluation in 1971, since it finds that there was no CUE in 
the threshold issue of service connection for tinnitus.  

It is argued that at the time of the February 1971 RO 
decision, the evidence of record supported a grant of service 
connection for tinnitus and that the RO's failure to 
adjudicate the claim and to grant service connection was CUE.  
In support of this argument references are made to the 
veteran's complaints of ringing in his ears on medical 
examination.  The veteran was examined by VA in December 
1970.  At that time, the veteran reported in the "narrative 
history" portion of the report that he had been involved in 
land mine explosion in Vietnam and he reported having hearing 
loss, headaches, ringing in his ears, and some loss of 
balance.  In the "present complaints" portion of the 
examination report, it was indicated that the hearing deficit 
was the chief complaint although headaches and disturbance of 
balance also bothered him.  No primary medical diagnosis was 
made by the general medical examiner.  The veteran was also 
afforded an Ear, Nose and Throat (ENT) examination in 
December 1970.  At that time, the examiner reported that the 
veteran complained of impaired hearing in his right ear since 
service.  He was noted to have no other ENT complaints.  The 
diagnosis by the ENT examiner was defective hearing, 
perception type, right.  The veteran was also scheduled for 
an audiological examination; however, he apparently failed to 
report for such examination which could have detected 
tinnitus or provided the opportunity for a diagnosis. 

The veteran has testified that he has had ringing in his ears 
since the land mine incident, that he has complained of it to 
VA personnel, and that essentially the RO failed to 
adjudicate the issue in 1971.  His friend testified that he 
had known the veteran since 1978 and that he knew of the 
veteran's long-standing trouble with tinnitus.  

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  To the 
extent that the veteran's claim constitutes an assertion that 
the correct facts as they were known at the time of the 1971 
RO decision were not before the adjudicator, it must fail.  
It is clear that the service medical records as well as the 
report of VA examination were before the adjudicator.  That 
evidence contains medical findings which could reasonably 
support a grant of service connection for the right tympanic 
membrane, but do not compel a decision on an issue that was 
neither stated in the veteran's claim nor supported by 
clinical findings on examination.  The veteran failed to 
report to an audiology evaluation which could have provided a 
clinical basis for his contentions regarding tinnitus.  There 
is simply nothing in the record to suggest that the 
adjudicators did not have all facts known at the time.  
Rather, it is clear that the adjudicators reviewed the 
medical evidence and granted service connection for the 
condition present.  

To the extent that this claim is a disagreement with how the 
RO weighed or evaluated the evidence that was of record and 
with the way statutory or regulatory provisions extant at the 
time were applied, the former error is not of the sort that 
is undebatable, and it is not clear and unmistakable.  Fugo, 
supra.  Regarding the latter assignment of error, the veteran 
contends in essence that the RO failed to adjudicate a claim 
for tinnitus.  The Board notes however, that the RO did find 
that the veteran's tympanic membrane perforation did merit 
service connection.  The fact that the RO chose to 
characterize the condition as it did and not as tinnitus is 
also essentially an argument with how the facts were weighed, 
and as such it cannot be CUE.  Fugo, supra.  While later 
evidence may have shown that service connection for tinnitus 
was warranted, the conclusion in 1971 was reasonable on the 
facts shown, and the law was not misapplied.  

The Board also recognizes that the date of a VA outpatient or 
hospital examination or the date of hospital admission to a 
VA or uniformed services hospital, or the date of the 
veteran's admission to a non-VA hospital, where the veteran 
was maintained at VA expense, will be accepted as the date of 
receipt of a claim under certain circumstances.  See 38 
C.F.R. § 3.157(b)(1) (1970 & 1971).  However, the cited 
regulation is predicated on claims for increase involving a 
prior allowance of a formal claim for pension or 
compensation, prior disallowance of a formal claim for 
compensation for the reason that the service-connected 
disability is not compensable in degree, prior disallowance 
of a claim for compensation or pension by a retired member of 
a uniformed service due to receipt of retired pay, or prior 
disallowance of pension on the basis that the disability was 
not permanently disabling.  38 C.F.R. § 3.157(b) (1970 & 
1971).  In this case, there was no adjudication of the type 
required by 38 C.F.R. § 3.157(b).  Thus, in the absence of 
fulfillment of the requirements of 38 C.F.R. § 3.157(b), 
application of 38 C.F.R. § 3.157(b)(1) was not appropriate.  
There was no prior denial or allowance of a formal claim 
which could satisfy the requirements of 38 C.F.R. § 3.157.  
Thus, a reasonable rationale existed to grant the claim as 
the RO did and to not adjudicate or grant service connection 
for tinnitus in February 1971.  Given the result in the 
rating decision, the mere fact that the RO did not grant 
service connection for tinnitus does not compel a conclusion 
that the RO failed to consider appropriate statutory or 
regulatory provisions.  Thus, the Board concludes that there 
was no clear and unmistakable error with respect to 
application of statutory or regulatory provisions.  

On the basis of the above analysis, the Board finds that the 
veteran has not met the relevant burden, and, therefore, the 
February 18, 1971, RO decision did not involve clear and 
unmistakable error and is final.  38 U.S.C.A. §§ 5107, 5108, 
7105; 38 C.F.R. §§ 3.104, 3.105, 3.156.


ORDER

The claim that there was clear and unmistakable error in a 
February 18, 1971, rating decision in that it failed to grant 
service connection for tinnitus is denied.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

